Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 1 of 19 PageID #: 2373




                              POLICYHOLDER NOTICE

  Thank you for purchasing insurance from a member company of American International
  Group, Inc. (AIG). The AIG member companies generally pay compensation to brokers and
  independent agents, and may have paid compensation in connection with your policy. You
  can review and obtain information about the nature and range of compensation paid by AIG
  member companies to brokers and independent agents in the United States by visiting our
  website at www.aig.com/producer-compensation or by calling 1-800-706-3102.




  91222 (9/16)
      Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 2 of 19 PageID #: 2374




                                      Illinois National Insurance Company
                                              A capital stock company

Policy Number:     01-529-45-16                                         Replacement of:        N/A


                                                EXCESS EDGE
NOTICES: Depending on the terms, conditions and limitations of the Followed Policy, this policy may (1) only
provide coverage for loss from claims first made or first made and reported during its Policy Period; (2) have its
limit of liability reduced by the payment of defense costs and/or claim expenses, and (3) not impose a duty to
defend on the Insurer. Please read the Followed Policy and this policy carefully and discuss the coverage provided
thereunder and hereunder with your insurance agent or broker.


                                                 DECLARATIONS

Policyholder:              AKORN, INC.
Policyholder Address:      1925 W FIELD CT STE 300             Limit of Liability:         $                  5,000,000
                           LAKE FOREST, IL 60045-4862
                                                               Total Underlying Limits: $                    30,000,000
Policyholder Domicile:     Illinois                            Policy Period: From:                        June 1, 2018
Insurer Address:           175 Water Street                                     To:                September 1, 2019
                           New York, NY 10038                                              $
                                                               Premium:                                          180,000
Claims Address: e-mail:    c-claim@AIG.com                     TRIA Premium                $                          1,782
                Mail:      AIG, Financial Lines Claims
                           P.O. Box 25947
                           Shawnee Mission, KS 66225

                                        SCHEDULE OF UNDERLYING COVERAGE
                                                                                                             Underlying
                Underlying Insurer                  Underlying Policy         Underlying Limit              Policy Period
   XL Specialty Insurance Company              US00075683DO17A               $10,000,000                  06/01/2017 to
                                                                             Primary                      09/01/2019

   Allied World National Assurance Company     0307-5817                     $10,000,000 xs               06/01/2017 to
                                                                             $10,000,000                  09/01/2019
 * Endurance American Insurance Company        DOX10007587102                $10,000,000 xs               06/01/2017 to
                                                                             $20,000,000                  09/01/2019




The Policy Period incepts and expires as of 12:01 A.M. at the Policyholder Address. Terms with "Bold" typeface
are used in this policy with the meanings and values ascribed to them above; however, subject to the Changes
clause, the "Followed Policy" means the policy in the Schedule with an "*" at the beginning of its row, but only
with respect to the following Followed Coverage Section(s): 1. 'TRIA Premium' means the premium for Certified
Acts of Terrorism Coverage under Terrorism Risk Insurance Act, as amended. Amount indicated above is
included in Premium. A copy of the TRIA disclosure sent with the original quote is attached hereto.


  1689121
103224 (02/10)                                           -1-                                   All rights reserved.
      Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 3 of 19 PageID #: 2375
In consideration of the payment of the premium, Illinois National Insurance Company               (the "Insurer") and
insureds agree as follows:
    INSURING     This policy shall provide coverage in accordance with the same terms, conditions and
  AGREEMENT      limitations of the Followed Policy, as modified by and subject to the terms, conditions and
                 limitations of this policy.
                 The Insurer's coverage obligations under this policy attach to the Insurer only after the Total
                 Underlying Limits have been exhausted through payments by, on behalf of or in the place of
                 the Underlying Insurers of amounts covered under the Underlying Policies. This policy shall
                 continue in force as primary insurance only upon the exhaustion of the Total Underlying
                 Limits by reason of such payments and satisfaction of any applicable retention. This policy
                 shall recognize erosion of an Underlying Limit of an Underlying Policy through payments by
                 others of covered amounts under that Underlying Policy. The risk of uncollectability of any
                 part of the Total Underlying Limits, for any reason, is expressly retained by the Policyholder
                 and any insureds, and is not insured under this policy or assumed by the Insurer.
     LIMIT OF    The Limit of Liability is the aggregate limit of the Insurer's liability for all coverage under this
     LIABILITY   policy.
     NOTICES     Where the Followed Policy requires or permits notice to its insurer, the Policyholder or the
                 insureds have the same obligations and rights to notify the Insurer under this policy, except
                 that with respect to this policy, any notice to the Insurer must be directed as follows: (i) for
                 claims-related matters, by mail or e-mail to the Claims Address; and (ii) for all other notices,
                 by mail to the Insurer Address.
       RIGHTS    The Insurer shall have the same rights, privileges and protections afforded to the Underlying
                 Insurer of the Followed Policy in accordance with the terms, conditions and limitations of
                 the Followed Policy. The Insurer shall also have the right, in its sole discretion, but not the
                 obligation, to effectively associate with the insureds in the defense and settlement of any
                 claim that appears to be reasonably likely to involve the Insurer. The Policyholder, its
                 subsidiaries and any insureds shall provide the Insurer with such information, assistance and
                 cooperation as the Insurer may reasonably request and shall not do anything that prejudices
                 the Insurer's position or potential rights of recovery.
     RELIANCE    The Insurer has issued this policy in reliance upon the completeness and accuracy of the
                 applications, warranties, statements, the binders for the Underlying Policies, any
                 attachments thereto and any other materials submitted for this policy, which shall be
                 deemed attached hereto and made a part hereof.
     CHANGES     If, subsequent to the issuance of the Followed Policy, the terms, conditions or limitations of
                 an Underlying Policy are modified, the insureds must notify the Insurer in writing, as soon
                 as practicable, of such modification. If any changes to the Followed Policy: (i) expand
                 coverage, (ii) change the policyholder name or address, or (iii) modify premium, this policy
                 shall not follow those changes unless the Insurer reflects its agreement to do so in a
                 written endorsement to this policy.
   IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President,
   Secretary and Authorized Representative. This Policy shall not be valid unless signed below at the
   time of issuance by an authorized representative of the insurer.




            PRESIDENT                   AUTHORIZED REPRESENTATIVE                           SECRETARY




    COUNTERSIGNATURE                           DATE                             COUNTERSIGNATURE LOCATION
  (WHERE REQUIRED BY LAW)
  ARTHUR J GALLAGHER RISK MNGT SERV INC
  300 S. RIVERSIDE PLAZA
  STE. 1500
  CHICAGO, IL 60606
  1689121
103224 (02/10)                                            -2-                             All rights reserved.
      Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 4 of 19 PageID #: 2376



                                 POLICYHOLDER DISCLOSURE
                         NOTICE OF TERRORISM INSURANCE COVERAGE
                              (RIGHT TO PURCHASE COVERAGE)


       You are hereby notified that under the Terrorism Risk Insurance Act, as amended, that you
       have a right to purchase insurance coverage for losses resulting from acts of terrorism. As
       defined in Section 102(1) of the Act: The term "act of terrorism" means any act or acts
       that are certified by the Secretary of the Treasury-in consultation with the Secretary of
       Homeland Security, and the Attorney General of the United States-to be an act of
       terrorism; to be a violent act or an act that is dangerous to human life, property, or
       infrastructure; to have resulted in damage within the United States, or outside the United
       States in the case of certain air carriers or vessels or the premises of a United States
       mission; and to have been committed by an individual or individuals as part of an effort to
       coerce the civilian population of the United States or to influence the policy or affect the
       conduct of the United States Government by coercion.

       YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS POLICY FOR
       LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE
       PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT UNDER A FORMULA
       ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
       EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR
       NUCLEAR EVENTS. UNDER THE FORMULA, THE UNITED STATES GOVERNMENT
       GENERALLY REIMBURSES 85% THROUGH 2015; 84% BEGINNING ON JANUARY 1,
       2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING JANUARY 1, 2018;
       81% BEGINNING JANUARY 1, 2019 and 80% BEGINNING ON JANUARY 1, 2020, OF
       COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
       DEDUCTIBLE PAID BY THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE
       PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT
       INCLUDE ANY CHARGES FOR THE PORTION OF LOSS THAT MAY BE COVERED BY THE
       FEDERAL GOVERNMENT UNDER THE ACT.

       YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS
       AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
       REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM
       CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE
       CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
       ALL INSURERS EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.


                      COPY OF DISCLOSURE SENT WITH ORIGINAL QUOTE

       Insured Name: AKORN, INC.


       Policy Number: 01-529-45-16
       Policy Period Effective Date From: June 1, 2018            To: September 1, 2019



                   2015 National Association of Insurance Commissioner



96555 (1/15)
     Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 5 of 19 PageID #: 2377
                                         ENDORSEMENT# 1


     This endorsement, effective    12:01AM        June 19, 2018            forms part of
     policy no.: 01-529-45-16
     issued to AKORN, INC.


     by: Illinois National Insurance Company
                               ILLINOIS AMENDATORY ENDORSEMENT

     Wherever used in this endorsement: 1) "we", "us", "our", and "Insurer" mean the
     insurance company which issued this policy; and 2) "you", "your", "Named Insured", and
     "Insured" mean the Named Corporation, Named Organization, Named Sponsor, Named
     Insured, or Insured stated in the declarations page; and 3) "Other Insured(s)" means all
     other persons or entities afforded coverage under the policy.

                                 CANCELLATION AND NONRENEWAL

     A. The cancellation provision of this policy is replaced by the following:
         CANCELLATION
         1. The Named Insured may cancel this policy by mailing to the Insurer advance
            written notice of cancellation.
         2. If this policy has been in effect for sixty (60) days or less, the Insurer may cancel
            this policy by mailing to the Named Insured written notice of cancellation at least:
              a.   Ten (10) days before the effective date of cancellation if the Insurer cancels
                   for nonpayment of premium; or

              b.   Thirty (30) days before the effective date of cancellation if the Insurer cancels
                   for any other reason.

              A copy of the notice will also be sent to the mortgagee or lien holder at the last
              mailing address known to the Insurer.
         3. If this policy has been in effect for more than sixty (60) days the Insurer may
            cancel this policy only for one or more of the following reasons:
              a.   Nonpayment of premium;

              b.   The policy was obtained through a material misrepresentation;
              c.   The Named Insured or Other Insured(s) have violated any of the terms and
                   conditions of the policy;

              d.   The risk originally accepted has measurably increased;
              e.   Certification to the Director of Insurance of the loss of reinsurance by the
                   Insurer which provided coverage to the Insurer for all or a substantial part of
                   the underlying risk insured; or
              f.   A determination by the Director that the continuation of the policy could place
                   the Insurer in violation of the insurance laws of this State.

                                            All rights reserved.
                                              END 001
52142(7/13)                                    Page 1 of 2
     Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 6 of 19 PageID #: 2378
                                         ENDORSEMENT#        1     (continued)


         If the Insurer cancels this policy based on one or more of the above reasons except for
         nonpayment of premium, the Insurer will mail written notice to the Named Insured at
         least sixty (60) days before the effective date of cancellation. When cancellation is
         for nonpayment of premium, the Insurer will mail notice at least ten (10) days before
         the effective date of cancellation.
         4. The Insurer will mail the notice to the Named Insured and the agent or broker at
            the last addresses known to the Insurer.
         5. Notice of cancellation will state the effective date of cancellation and a specific
            explanation of the reason or reasons for cancellation. The policy period will end on
            that date.
         6. If this policy is cancelled, the Insurer will send the Named Insured any premium
            refund due. If the Insurer cancels, the refund will be pro rata. If the Named
            Insured cancels, the refund may be less than pro rata. The cancellation will be
            effective even if the Insurer has not made or offered a refund.
         7. Proof of mailing on a recognized U.S. Post Office form or a form acceptable to the
            U.S. Post Office or other commercial mail delivery service will be maintained by
            the Insurer and will be sufficient proof of notice.
     B. The nonrenewal provision of this policy is replaced by the following:

         NONRENEWAL

         1. If the Insurer decides not to renew this policy, the Insurer will mail written notice
            stating the reason for nonrenewal to the Named Insured's last mailing address
            known to the Insurer at least sixty (60) days before the expiration date of the
            policy. A copy of the notice will also be sent to:
              a.   The broker, if known to the Insurer, or the agent of record; and

              b.   The last known mortgagee or lienholder named in the policy at the last mailing
                   address known to the Insurer.
              Proof of mailing on a recognized U.S. Post Office form or a form acceptable to the
              U.S. Post Office or other commercial mail delivery service will be maintained by
              the Insurer and will be sufficient proof of notice.
              This paragraph does not apply if the Insurer has manifested a willingness to renew
              directly to the Named Insured.


                   All other terms, conditions and exclusions shall remain unchanged.




                                                                 AUTHORIZED REPRESENTATIVE


                                            All rights reserved.
                                              END 001
52142(7/13)                                    Page 2 of 2
        Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 7 of 19 PageID #: 2379
                                             ENDORSEMENT#       2


        This endorsement, effective at    12:01AM      June 19, 2018              forms a part of
        Policy number 01-529-45-16
        Issued to: AKORN, INC.


        By:   Illinois National Insurance Company


                                        AMENDATORY ENDORSEMENT

                                                    ILLINOIS

        This endorsement modifies insurance provided under the following:


        EXCESS EDGESM


        The policy is amended as follows:

        1. The RELIANCE Clause is modified to the extent necessary to provide the following:

              Any occurrence of the term "warranty" is deleted in its entirety.

        2.    The RIGHTS Clause is amended to include the following at the end thereof:

              Bankruptcy or insolvency of any insured not release the Insurer from its duties to pay
              under the policy.




                 ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE

                                               All rights reserved.

                                                  END 002
106173 (7/ 10)                                    Page 1 of 1
        Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 8 of 19 PageID #: 2380
                                   ENDORSEMENT# 3



        This endorsement, effective at   12:01AM     June 19, 2018          forms a part of
        Policy number 01-529-45-16
        Issued to: AKORN, INC.


        By:   Illinois National Insurance Company

        Product Name:   Excess Edge


                                ECONOMIC SANCTIONS ENDORSEMENT

        This endorsement modifies insurance provided under the following:

        Coverage shall only be provided and payment of loss under this policy shall only be made
        in full compliance with enforceable United Nations economic and trade sanctions and the
        trade and economic sanction laws or regulations of the European Union and the United
        States of America, including, but not limited to, sanctions, laws and regulations
        administered and enforced by the U.S. Treasury Department's Office of Foreign Assets
        Control ("OFAC").




                 ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                               AUTHORIZED REPRESENTATIVE

                                             All rights reserved.

                                               END 003
119679 (9/ 15)                                 Page 1 of 1
     Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 9 of 19 PageID #: 2381
                                         ENDORSEMENT#        4


      This endorsement, effective at   12:01AM      June 19, 2018           forms a part of
      Policy number 01-529-45-16
      Issued to: AKORN, INC.


      By: Illinois National Insurance       Company
      Product Name: Excess Edge

                                 STATE AMENDATORY INCONSISTENT

      In consideration of the premium charged, it is hereby understood and agreed as follows:
      1. In the event that there is an inconsistency between any: (a) state amendatory attached
         to this policy, or any other wording attached to this policy to comply with the law of
         the state identified in the Policyholder Address; and (b) any other term, condition or
         limitation of this policy; then, to the extent permitted by law, subject to the limitations
         below, the Insurer will resolve the inconsistency by applying the terms, conditions or
         limitations that are more favorable to the policyholder.
      2. This endorsement shall not apply to the extent that: (a) any state amendatory or other
         wording expressly limits coverage in order to comply with applicable law, or (b) any
         such amendatory or other compliance wording amends language applicable to premium.
         In such events, the state amendatory or other compliance wording will govern over any
         other term, condition or limitation of the policy.




            ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                 AUTHORIZED REPRESENTATIVE

                                            All rights reserved.

                                              END 004
120026 (5/15)                                 Page 1 of 1
Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 10 of 19 PageID #: 2382
                                      ENDORSEMENT#      5


This endorsement, effective 12:01AM           June 19, 2018             forms a part of
policy number   01-529-45-16
issued to AKORN, INC.


by       Illinois National Insurance Company

                             MANAGEMENT LIABILITY ADAPTER


In consideration of the premium charged, it is hereby understood and agreed that the policy
is amended as follows:


1. RECOGNITION OF EROSION

     The INSURING AGREEMENT Clause is amended by adding the following to the end
     thereof:

     In the event that any Underlying Policy recognizes erosion of its Underlying Limit by
     payments made under any other insurance policy issued by that Underlying Insurer, this
     policy will deem the amount of erosion recognized as if it had actually been paid under
     that Underlying Policy.


2. NOTICES BY E-MAIL

     The NOTICES Clause is deleted in its entirety and replaced with the following:

         NOTICES Where the Followed Policy requires or permits notice to its insurer,
                 the Policyholder and the insureds have the same obligations and
                 rights to notify the Insurer under this policy, except that with respect
                 to this policy, any notice to the Insurer must be directed as follows:
                 (i) for claims-related matters, by mail or e-mail to the Claims Address;
                 and (ii) for all other notices, by mail to the Insurer Address or by
                 e-mail to the underwriter assigned to this policy at the time of such
                 notice or any of that underwriter’s managers.


3. RELIANCE - SEVERABILITY

     The RELIANCE Clause is amended by adding the following to the end thereof:

     Notwithstanding the foregoing, this policy shall follow any provisions in the Followed
     Policy regarding: (i) the severability and non-imputation of the statements,
     representations or warranties of any Insured and (ii) the limitation and restrictions in
     rescission or voidance of the Followed Policy.




                                All rights reserved.
                                         END 005
105472 (7/10)                                  1
Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 11 of 19 PageID #: 2383
                                   ENDORSEMENT#       5    (continued)



4. CHANGES BY E-MAIL

   The CHANGES Clause is deleted in its entirety and replaced with the following:

     CHANGES If, subsequent to the issuance of the Followed Policy, the terms,
             conditions or limitations of an Underlying Policy are modified, the
             insureds must notify the Insurer in writing or by e-mail, as soon as
             practicable, of such modification. If any changes to the Followed
             Policy: (i) expand coverage, (ii) change the policyholder name or
             address, or (iii) modify premium, this policy shall not follow those
             changes unless the Insurer reflects its agreement to do so: (a) in a
             written endorsement to this policy, or (b) after review of the specific
             wording change, by e-mail from an underwriter or manager designated
             in part (ii) of the NOTICES Clause (as amended above).


      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                           AUTHORIZED REPRESENTATIVE



                              All rights reserved.
                                       END 005

105472 (7/10)                               2
      Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 12 of 19 PageID #: 2384
                                  ENDORSEMENT# 6

       This endorsement, effective 12:01AM           June 1, 2018              forms a part of
       policy number 01-529-45-16
       issued to   AKORN, INC.

       by        Illinois National Insurance Company
                                FULLY EARNED PREMIUM ENDORSEMENT


       In consideration of the premium charged, it is hereby understood and agreed that the
       premium set forth in the Declarations shall be fully earned as of the inception date of this
       policy.



       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE
                                           © All rights reserved.
122798 (11/16)                         END 6
     Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 13 of 19 PageID #: 2385
                                         ENDORSEMENT#        7


      This endorsement, effective at   12:01AM      June 19, 2018           forms a part of
      Policy number 01-529-45-16
      Issued to: AKORN, INC.


      By: Illinois National Insurance       Company
      Product Name: Excess Edge



             PENDING AND PRIOR LITIGATION EXCLUSION AMENDED (EXCESS LIMITS)

      In consideration of the premium charged, it is understood and agreed that with respect to
      the $5,000,000 Limit of Liability of this policy excess of the $30,000,000 Total Underlying
      Limits, the Insurer shall not be liable for any loss in connection with any claim made
      against any insured alleging, arising out of, based upon or attributable to, as of June 1,
      2018, any pending or prior: (1) litigation; or (2) administrative or regulatory proceeding or
      investigation of which an insured had notice, or alleging or derived from the same or
      essentially the same facts as alleged in such pending or prior litigation or administrative or
      regulatory proceeding or investigation.




            ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                 AUTHORIZED REPRESENTATIVE

                                            All rights reserved.

                                              END 007
120222 (8/15)                                 Page 1 of 1
     Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 14 of 19 PageID #: 2386

                                           ENDORSEMENT#        8


       This endorsement, effective 12:01AM         June 19, 2018             forms a part of
       policy number   01-529-45-16
       issued to AKORN, INC.


       by         Illinois National Insurance Company

                                      SPECIFIC CLAIM EXCLUSION
                                      RECOGNITION OF EROSION

       In consideration of the premium charged, it is hereby understood and agreed that the
       Ins u rer shall not be liable to make any payment under this policy in connection with: (i)
       any claim, notice, event, investigation or action referred to in item (1) below (hereinafter
       "Event"); (ii) the prosecution, adjudication, settlement, disposition, resolution or defense
       of: (a) any Even t; or (b) any claim arising from any Even t; or (iii) any claim alleging,
       arising out of, based upon, attributable to or in any way related directly or indirectly, in
       part or in whole, to an In terrelated Wro n gfu l Act (as defined below), regardless of
       whether or not such claim involved the same or different insureds, the same or different
       legal causes of action or the same or different claimants or is brought in the same or
       different venue or resolved in the same or different forum.

              EVENT(S)

              (1)   MATTERS INVOLVING THE FRESENIUS ACQUISITION OF AKORN




       It is further understood and agreed that, notwithstanding the above, the Ins u rer shall
       recognize that covered amounts paid under such insurer's respective Und erlying Po licy,
       pursuant to any Event, prosecution or Interrelated Wro n gfu l Act listed above shall
       contribute to and shall reduce the Total Un d erlyin g Lim its .
       For the purposes of this endorsement, "In terrelated Wro ng fu l Act" means: (i) any fact,
       circumstance, act or omission alleged in any Even t and/ or (ii) any Wron g fu l Act that is
       the same as, similar or related to or a repetition of any Wro ng fu l Act alleged in any
       Event; "Wro n gfu l Act" shall have the same meaning in this policy as is attributed to it in
       the Followed Po licy.

       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE



                                        All rights reserved.
                                             END 008
103436 (11/ 09)                                Page 1 of 1
       Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 15 of 19 PageID #: 2387
                                           ENDORSEMENT#       9


        This endorsement, effective at   12:01AM     June 7, 2018            forms a part of
        Policy number 01-529-45-16
        Issued to: AKORN, INC.


        By:   Illinois National Insurance Company

        Product Name:     Excess Edge

              FEDERAL SHARE OF COMPENSATION UNDER TRIA AND CAP ON LOSSES
                                    ENDORSEMENT
        This endorsement modifies insurance provided by this Policy:

                                               DISCLOSURE

        You should know that where coverage is provided by this Policy for losses resulting from
        "Certified Acts of Terrorism" (as defined by Section 102 (1) of United States Terrorism
        Risk Insurance Act), such losses may be partially reimbursed by the United States
        Government under a formula established by federal law. However, your Policy may
        contain other exclusions which might affect your coverage such as, an exclusion for
        nuclear events. Under the formula, the United States Government generally reimburses
        85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1,
        2017; 82% beginning January 1, 2018; 81% beginning January 1, 2019 and 80%
        beginning on January 1, 2020, of covered terrorism losses exceeding the statutorily
        established deductible paid by the insurance company providing the coverage.

        You should also know that the Terrorism Risk Insurance Act, as amended, contains a $100
        billion cap that limits United States Government reimbursement as well as insurers' liability
        for losses resulting from "Certified Acts of Terrorism" when the amount of such losses in
        any one calendar year exceeds $100 billion. If the aggregate insured losses for all insurers
        exceed $100 billion in a calendar year and if we have met our insurer deductible, we are
        not liable for the payment of any portion of the amount of such losses that exceeds $100
        billion; and for aggregate insured losses up to $100 billion, we will only pay a pro rata
        share of such insured losses as determined by the Secretary of the Treasury.




                  ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE

                                             All rights reserved.

                                                END 009
125595 (03/ 17)                                 Page 1 of 1
     Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 16 of 19 PageID #: 2388

                                          ENDORSEMENT#        10


This endorsement, effective 12:01AM        June 19, 2018              forms a part of
policy number   01-529-45-16
issued to AKORN, INC.


by       Illinois National Insurance Company
                                      FORMS INDEX ENDORSEMENT

The contents of the Policy is comprised of the following forms:
                       EDITION
FORM NUMBER              DATE                       FORM TITLE

103224                  02/10 EXCESS DEC AND POLICY - ADMITTED
96555                   01/15 TRIA DEC DISCLOSURE FORM
52142                   07/13 ILLINOIS AMENDATORY- CANCELLATION/NONRENEWAL
106173                  07/10 ILLINOIS AMENDATORY ENDORSEMENT
119679                  09/15 ECONOMIC SANCTIONS ENDORSEMENT
120026                  05/15 STATE AMENDATORY INCONSISTENT
105472                  07/10 MANAGEMENT LIABILITY ADAPTER
122798                  11/16 FULLY EARNED PREMIUM ENDORSEMENT
120222                  08/15 PENDING AND PRIOR LITIGATION EXCLUSION AMENDED (EXCESS LIMITS)
103436                  11/09 SPECIFIC CLAIM EXCLUSION RECOGNITION OF EROSION
125595                  03/17 FEDERAL SHARE OF COMPENSATION UNDER TRIA AND CAP ON LOSSES
                              ENDORSEMENT
78859                   10/01 FORMS INDEX ENDORSEMENT
96453                   07/17 ILLINOIS CONSUMER COMPLAINT NOTIFICATION
        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE




                                       All rights reserved.
                                            END 010
78859 (10/ 01)                               Page 1 of 1
Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 17 of 19 PageID #: 2389




                        ILLINOIS CONSUMER COMPLAINT NOTIFICATION


This notice is to advise you that should any complaints arise regarding this insurance, you may
contact the following:


AIG
Consumer Complaints Division
                  th
80 Pine Street, 13 Floor
New York, NY 10005
Phone: 1-877-541-9748
Fax: 844-637-6862
consumer@aig.com




Illinois Department of Insurance (2 locations)

Consumer Division
320 W. Washington Street

Springfield, IL 62767

Consumer Division
                        th
122 S. Michigan Ave., 19 Floor
Chicago, IL 60603

(866) 445-5364    (toll free)
(217) 558-2083    (fax) (Springfield)
(217) 782-4515    (Tel.) (Springfield)
(312) 814-2420    (Tel.) (Chicago)
http:/ / insurance.illinois.gov/ consumer_complaints@ins.state.il.us




96453 (07/ 17)
Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 18 of 19 PageID #: 2390



                                       CLAIM REPORTING FORM
 Issuing Company:       Illinois National Insurance Company
 Reported under Policy/ Bond Number:       01-529-45-16              Date:


 Type of Coverage: D&O            E&O         Fidelity    (complete the Fidelity Supplemental on
                                                           the next page)
 Insured's Name, as given on Policy Declarations (Face Page):

          AKORN, INC.




 Contact Person:

 Title:

 Phone: (           )              -                Ext

 eMail:                                                    @


Case or Claimant Name:



If the party involved is different from "Insured" Name (as given on Policy Declarations) state
relationship:




 Insurance Broker/ Agent:    ARTHUR J GALLAGHER RISK MNGT SERV INC

 Address:    300 S. RIVERSIDE PLAZA, STE. 1500
 Address:    CHICAGO, IL 60606
Contact:     DEREK VAN DER VOORT                          Phone:

eMail:     derek_vandervoort@ajg.com



 Send Notice of Claims to:       AIG                               Phone: (888) 602- 5246
                                 Financial Lines Claims            Fax:   (866) 227- 1750
                                 P.O. Box 25947                    Email: c- Claim@AIG.com
                                 Shawnee Mission, KS 66225
Case 1:20-cv-01254-MN Document 5-47 Filed 10/02/20 Page 19 of 19 PageID #: 2391



                                    CLAIM REPORTING FORM
                                    FIDELITY SUPPLEMENTAL
  (Only co m p lete th is s u pp lem en tal if th e Claim is b eing repo rted u nd er Fidelity Co verage)


Issuing Company:     Illinois National Insurance Company
Reported under Policy/ Bond Number:        01-529-45-16




Date of Discovery:                               Estimated Amount of loss:


Cause of Loss:    Employee Dishonesty                        Computer Fraud

                  Funds Transfer                             Robbery/ Burglary

                   ID Theft                                  Forgery

                  Client Property                            In Transit


                  ERISA                                      Credit Card Forgery


                  Other                                 if Other, describe:




Send Notice Of Claims To:       AIG                               Phone: (888) 602- 5246
                                Financial Lines Claims            Fax:   (866) 227- 1750
                                P.O. Box 25947                    Email: c- Claim@AIG.com
                                Shawnee Mission, KS 66225




                       centralized Customer Link and Information Management
